DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Mirza (Reg. No. 74,866) on 03/01/2022.

The application has been amended as follows: 

1. (Previously Presented) A system for networking Wi-Fi Access Points in a Distributed Antenna System, the system comprising:
a plurality of Digital Access Units (DAUs) that are coupled and operable to route signals between the plurality of DAUs, the plurality of DAUs including a first DAU that includes:
a first DAU port that receives first cellular payload data from a first base transceiver station (BTS),

a framer that frames the first cellular payload data and the IP data to form a downlink frame;
a plurality of Digital Remote Units (DRUs) coupled to the plurality of DAUs and operable to transport signals between DRUs and DAUs, the plurality of DRUs including a plurality of DRU ports, wherein at least a first DRU port receives the downlink frame; and
a first plurality of Wi-Fi access points coupled via a mesh network to a second plurality of Wi-Fi access points connected to the plurality of DRUs, wherein at least a first Wi-Fi access point in the first plurality of Wi-Fi access points receives the downlink frame from a second Wi-Fi access point in the second plurality of Wi-Fi access points received from the first DRU port.
2-8. (Cancelled)
9. (Previously Presented) The system of claim 1, wherein the plurality of DAUs are coupled via at least one of an Ethernet cable, an optical fiber, a microwave line-of-sight link, a wireless link, or a satellite link. 
10 (Previously Presented) The system of claim 1, wherein the plurality of DAUs are coupled to the plurality of DRUs via at least one of an Ethernet cable, an optical fiber, a microwave line-of-sight link, a wireless link, or a satellite link.
11. (Previously Presented) The system of claim 1, wherein the plurality of DRUs are connected in a daisy chain configuration.
12. (Previously Presented) The system of claim 1, wherein the plurality of DRUs are connected to the first DAU in a star configuration.

14. (Previously Presented) The system of claim 1, further comprising a plurality of Wi-Fi gateways, each Wi-Fi gateway coupled to a corresponding one of the plurality of DRUs.
15. (Previously Presented) The system of claim 14, wherein each of the plurality of Wi-Fi gateways is integrated into the corresponding one of the plurality of DRUs.
16. (Previously Presented) The system of claim 14, further comprising a plurality of sets of Wi-Fi access points, each set being coupled via a mesh network to a corresponding one of the plurality of Wi-Fi gateways.
17. (Previously Presented) The system of claim 1, wherein the first DAU further includes a switch that collates the first cellular payload data and the IP data.
18. (Previously Presented) The system of claim 17, wherein: 
the first DAU further includes an optical port, and 
the switch allocates the downlink frame to the optical port.
19. (Previously Presented) The system of claim 1, wherein the first DAU further includes:
an optical port; and
a scheduler that allocates the downlink frame to the optical port.
20-27. (Cancelled)


Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent No. 10,681,563 and US Patent No. 9,955,361 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 01/25/2022, with respect to the claim objection of claim 1 have been fully considered and are persuasive in view of the amendment filed on 01/25/2022 and the amendment set forth above.  The claim objection of claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 01/25/2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), rejections of claim 1 have been fully considered and are persuasive in view of the amendment filed on 01/25/2022 and the amendment set forth above.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), rejections of claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 01/25/2022, with respect to the nonstatutory double patenting rejections of claim 1 have been fully considered and are persuasive in view of the amendment filed on 01/25/2022 and the amendment set forth above.  The nonstatutory double patenting rejections of claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 01/25/2022, with respect to the pre-AIA  35 U.S.C. 103(a) rejections of claim 1 have been fully considered and are persuasive in view of the amendment filed on 01/25/2022 and the amendment set forth above.  The pre-AIA  35 U.S.C. 103(a) rejections of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 9-19, as set forth in the amendment above, are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0269318 A1 discloses splitting IP data and cellular data (see paragraph [53]).
US 2011/0310941 A1 discloses extracting IP packets from antenna-carrier packets (paragraphs [126, 133]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 04, 2022